880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William RAFFERTY;  Plaintiff-Appellent,Sharmon Simon, et al., Plaintiffs,v.CITY OF YOUNGSTOWN;  Mayor of Youngstown City, PatrickUngaro;  Chief of Youngstown Police Department, Randall A.Wellington;  Youngstown Civil Service Commission;Chairperson of Youngstown Civil Service Commission, EugeniaAtkinson;  Vice President of Youngstown Civil ServiceCommission, David Engler;  Secretary of Youngstown CivilService Commission, Edward Czopur;  Administrator ofYoungstown Civil Service Commission, Richard Groucutt;Minority Officers of Youngstown Police Department, JohnFields, Millard Williams, Saundra Bell, Robert Barnes,Samuel Scott, Ismael Caraballo, Minority Officers,Defendants-Appellees.
No. 89-3582.
United States Court of Appeals, Sixth Circuit.
July 27, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
Plaintiffs move to stay the district court proceedings wherein plaintiffs' motion for a temporary restraining order was denied.  Defendants have responded in opposition to the motion for a stay and raise a jurisdictional issue.


2
By their motion for a temporary restraining order in district court and by the motion to stay in this Court, plaintiffs sought to restrain the City of Youngstown from promoting certain employees of the Youngstown Police Department.  A temporary restraining order is not immediately appealable.    See Leslie v. Penn.  Cent. R.R. Co., 410 F.2d 750 (6th Cir.1969).


3
It is ORDERED that the appeal is dismissed.